PER CURIAM. Appellant, Tracy Young, by his attorney, Ann Hill, has filed a motion for rule on the clerk. On September 30, 1999, the Garland County Juvenile Court determined that Young was a delinquent juvenile, based upon the underlying offense of aggravated robbery, and committed him to the Division of Children and Family Services, Youth Services Center. Young then filed a timely notice of appeal on October 15, 1999. On December 28, 1999, Young filed a motion for extension of time to docket the appeal, but the order granting the extension was not filed until January 14, 2000, one day past the ninety-day deadline for filing the record with the Supreme Court Clerk, as set forth in Ark. R. App. P. — Civil 5(a) (1999).  Ms. Hill admits in the instant motion that the record was tendered late due to a mistake on her part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). Accordingly, we grant the motion for rule on the clerk. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Id.